Exhibit 10.30

 

SECOND AMENDMENT TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Amendment”) dated as of August 4, 2005 is between FIRST COMMUNITY BANCORP, a
corporation formed under the laws of the State of California (the “Borrower”),
and THE NORTHERN TRUST COMPANY (in such capacity, together with its successors
in such capacity, the “Lender”).

 

WHEREAS, the Borrower and the Lender have entered into an Amended and Restated
Revolving Credit Agreement, dated as of August 15, 2003, as amended by a First
Amendment dated as of August 13, 2004 (as so amended, the “Credit Agreement”);
and

 

WHEREAS, the Borrower and the Lender wish to amend to the Credit Agreement to
extend the Maturity Date thereof and increase the Commitment;

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.             Definitions.  Terms defined in the Credit Agreement and not
otherwise defined herein shall have the respective meanings given to them in the
Credit Agreement and terms defined in the introductory paragraphs or other
provisions of this Amendment shall have the respective meanings attributed to
them therein.

 

2.             Amendments to Credit Agreement.  Subject to the terms of
Section 3 of this Amendment,

 

(a)           Section 1.2 of the Credit Agreement is hereby amended by replacing
“August 13, 2005” as it appears therein with “August 3, 2006”; and

 

(b)           Section 1.2 of the Credit Agreement is hereby amended by replacing
“TWELVE MILLION FIVE HUNDRED THOUSAND AND NO/100 UNITED STATES DOLLARS
($12,500,000)” as it appears therein with “TWENTY MILLION DOLLARS AND NO/100
($20,000,000).”

 

(c)           Section 2.3(a) of the Credit Agreement is hereby amended by
deleting the parenthetical phrase “(but not to exceed the Maturity Date)” at the
end of said Section and by the addition of the following at the end:

 

“Notwithstanding that any LIBOR Interest Period selected by Borrower may extend
beyond the Maturity Date, Borrower acknowledges and agrees that all amounts
owing by Borrower to Lender under this Agreement in respect of principal,
accrued interest, fees and expenses, including any amounts under Section 2.5(c),
shall be due and payable on the Maturity Date”.

 

(d)           The first sentence of Section 3.3 of the Credit Agreement is
hereby amended to read as follows:

 

--------------------------------------------------------------------------------


 

“Borrower agrees that (a) each borrowing from Lender under Section 1.2 of this
Agreement and from the Other Banks under the Other Bank Agreements, (b) each
payment of the Commitment Fee under Section 2.7 of this Agreement to Lender and
under the Other Bank Agreements to the Other Banks and (c) each reduction of the
Commitment under Section 2.7 of this Agreement and the commitments of the Other
Banks under the Other Banks Agreements shall be made on a pro rata basis in
accordance with their aggregate commitments among Lender and the Other Banks and
at substantially the same time.”

 

(e)           Section 5.4(e) of the Credit Agreement is hereby amended to read
as follows:

 

“Loan Loss Reserves Ratio.  Each Subsidiary Bank shall maintain at all times on
a consolidated basis a ratio of (a) the sum of (i) loan loss reserves plus
(ii) reserves for unfunded commitments to (b) non-performing loans of not less
than one hundred percent (100%).”

 

(f)            Schedule 4.8 of the Credit Agreement is hereby amended to state
as set forth on Schedule 4.8 hereto.

 

3.             Conditions to Amendment.  This Amendment shall be subject to the
satisfaction of the following conditions precedent:

 

(a)           The Borrower and the Lender shall have executed this Amendment and
the Borrower shall have delivered its executed counterpart to the Lender.

 

(b)           The Borrower shall have executed and delivered a replacement note
(the “Replacement Note”) in the form attached as Exhibit A.

 

(c)           The Borrower shall have delivered a certified copy of all
corporate action taken by the Borrower authorizing this Agreement and the
Replacement Note and the borrowing by the Borrower under the Credit Agreement,
as amended hereby (including a certificate setting forth the resolutions of the
Board of Directors of the Borrower authorizing the transactions contemplated).

 

(d)           U.S. Bank National Association shall have delivered its consent
hereto in the form attached.

 

(e)           After giving effect to this Amendment, no Event of Default or
Unmatured Event of Default shall have occurred and be continuing under the
Credit Agreement, the representations and warranties of the Borrower in
Section 4 of the Credit Agreement and in Section 5 hereof shall be true and
correct and the Borrower shall have provided to the Agent a certificate of an
officer of the Borrower to that effect.

 

(f)            The Borrower shall have delivered to the Lender such other
documents as the Lender may reasonably request.

 

2

--------------------------------------------------------------------------------


 

4.             Ratification.  The parties agree that the Credit Agreement, as
amended hereby, and the Note, have not lapsed or terminated, are in full force
and effect, and are and from and after the date hereof shall remain binding in
accordance with their terms.  All references in the Credit Agreement and the
Note to “this Agreement” or the “Credit Agreement” and any other references of
similar import shall henceforth mean the Credit Agreement as amended by this
Amendment.  In the event of any inconsistency or conflict between this Amendment
and the Credit Agreement, the terms, provisions and conditions contained in this
Amendment shall govern and control.

 

5.             Representations and Warranties.  The Borrower represents and
warrants to the Lender that:

 

(a)           No Breach.  The execution, delivery and performance of this
Amendment and the Replacement Note will not conflict with or result in a breach
of, or cause the creation of a lien or require any consent under, the articles
of incorporation or bylaws of the Borrower, or any applicable law or regulation,
or any order, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which the Borrower is a party or by
which it or its property is bound.

 

(b)           Power and Action, Binding Effect.  The Borrower is duly
incorporated,  validly existing and in good standing as a corporation under the
laws of the State of California and has all necessary power and authority to
execute, deliver and perform its obligations under this Amendment, the
Replacement Note and the Credit Agreement, as amended by this Amendment; the
execution, delivery and performance by the Borrower of this Amendment, the
Replacement Note and the Credit Agreement, as amended by this Amendment, have
been duly authorized by all necessary action on its part; and this Amendment,
the Replacement Note and the Credit Agreement, as amended by this Amendment,
have been duly and validly executed and delivered by the Borrower and constitute
legal, valid and binding obligations, enforceable in accordance with their
respective terms.

 

(c)           Approvals.  No authorizations, approvals or consents of, and no
filings or registrations with, any governmental or regulatory authority or
agency or any other person are necessary for the execution, delivery or
performance by the Borrower of this Amendment, the Replacement Note or the
Credit Agreement, as amended by this Amendment, or for the validity or
enforceability thereof.

 

6.             Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the Borrower and the Lender and their respective
successors and assigns, except that the Borrower may not transfer or assign any
of its rights or interest hereunder.

 

7.             Governing Law.  This Amendment shall be governed by, and
construed and interpreted in accordance with, the internal laws of the State of
New York.

 

8.             Counterparts.  This Amendment may be executed in any number of
counterparts and each party hereto may execute any one or more of such
counterparts, all of which shall constitute one and the same instrument. 
Delivery of an executed counterpart of a signature page

 

3

--------------------------------------------------------------------------------


 

to this Amendment by telecopy shall be as effective as delivery of a manually
executed counterpart of this Amendment.

 

9.             Expenses.  Without limiting the obligations of the Borrower under
the Credit Agreement, the Borrower agrees to pay, or to reimburse on demand, all
reasonable costs and expenses incurred by the Lender in connection with the
negotiation, preparation, execution, delivery, modification, amendment or
enforcement of this Amendment, the Replacement Note, the Credit Agreement and
the other agreements, documents and instruments referred to herein, including
the reasonable fees and expenses of Mayer, Brown, Rowe & Maw LLP, special
counsel to the Lender, and any other counsel engaged by the Lender.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.

 

 

FIRST COMMUNITY BANCORP

 

 

 

 

 

By:

 /s/ Victor R. Santoro

 

 

 

Name: Victor R. Santoro

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By:

 /s/ Lisa McDermott

 

 

Name: Lisa McDermott

 

 

Title: Vice President

 

 

CONSENT

 

The undersigned, as a party to the Intercreditor and Collateral Agency
Agreement, dated as of August 15, 2003 among First Community Bancorp, The
Northern Trust Company, U.S. Bank National Association and The Northern Trust
Company, as collateral agent, hereby consents to the above amendment.

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Jon B. Beggs

 

 

Name: Jon B. Beggs

 

Title: Vice President

 

Dated:  August 4, 2005

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REVOLVING CREDIT NOTE

 

$20,000,000

 

Chicago, Illinois

 

 

August 4, 2005

 

FOR VALUE RECEIVED, on or before the Maturity Date, FIRST COMMUNITY BANCORP, a
corporation formed under the laws of the State of California (“Borrower”),
promises to pay to the order of THE NORTHERN TRUST COMPANY, an Illinois banking
corporation (hereafter, together with any subsequent holder hereof, called
“Lender”), at its main banking office at 50 South LaSalle Street, Chicago,
Illinois 60675, or at such other place as Lender may direct, the aggregate
unpaid principal balance of each advance (a “Loan” and collectively the “Loans”)
made by Lender to Borrower hereunder.  The total principal amount of Loans
outstanding at any one time hereunder shall not exceed TWENTY MILLION UNITED
STATES DOLLARS ($20,000,000).

 

Lender is hereby authorized by Borrower at any time and from time to time at
Lender’s sole option to attach a schedule (grid) to this Note and to endorse
thereon notations with respect to each Loan specifying the date and principal
amount thereof, and the date and amount of each payment of principal and
interest made by Borrower with respect to each such Loan.  Lender’s endorsements
as well as its records relating to Loans shall be rebuttably presumptive
evidence of the outstanding principal and interest on the Loans, and, in the
event of inconsistency, shall prevail over any records of Borrower and any
written confirmations of Loans given by Borrower.

 

Borrower agrees to pay interest on the unpaid principal amount from time to time
outstanding hereunder on the dates and at the rate or rates as set forth in the
Revolving Credit Agreement (as hereinafter defined).

 

Payments of both principal and interest are to be made in immediately available
funds in lawful money of the United States of America.

 

This Note evidences indebtedness incurred under an Amended and Restated
Revolving Credit Agreement dated as of August 15, 2003 executed by and between
Borrower and Lender (and, if amended, restated or replaced, all amendments,
restatements and replacements thereto or therefor, if any) (the “Revolving
Credit Agreement;” capitalized terms not otherwise defined herein have the same
meanings herein as in the Revolving Credit Agreement).  Reference is hereby made
to the Revolving Credit Agreement for a statement of its terms and provisions,
including without limitation those under which this Note may be paid prior to
its due date or have its due date accelerated.

 

Borrower agrees to pay upon demand all expenses (including without limitation
attorneys’ fees, legal costs and expenses, in each case whether in or out of
court, in original or appellate proceedings or in bankruptcy) incurred or paid
by Lender or any holder hereof in connection with the enforcement or
preservation of its rights hereunder or under any document or instrument
executed in connection herewith.  Borrower expressly and irrevocably waives
presentment, protest, demand and notice of any kind in connection herewith.

 

--------------------------------------------------------------------------------


 

This Note is secured by the property described in the Pledge Agreement (as such
term is defined in the Revolving Credit Agreement), to which reference is made
for a description of the collateral provided thereby and the rights of Lender
and Borrower in respect of such collateral.

 

This Note and any document or instrument executed in connection herewith shall
be governed by and construed in accordance with the internal law of the State of
New York.  Unless the context requires otherwise, wherever used herein the
singular shall include the plural and vice versa, and the use of one gender
shall also denote the other.  Captions herein are for convenience of reference
only and shall not define or limit any of the terms or provisions hereof;
references herein to Sections or provisions without reference to the document in
which they are contained are references to this Note.  This Note shall bind
Borrower, its successors and assigns, and shall inure to the benefit of Lender,
its successors and assigns, except that Borrower may not transfer or assign any
of its rights or interest hereunder without the prior written consent of Lender.

 

This Note is a replacement for that certain Amended and Restated Revolving
Credit Note of Borrower dated August 15, 2003 in the face principal amount of
$12,500,000 payable to the order of Lender, and nothing contained herein or in
the Revolving Credit Agreement shall be construed to deem paid or forgiven the
unpaid principal amount of, or unpaid accrued interest on, said Revolving Credit
Note outstanding at the time of its replacement by this Note, or to release or
otherwise adversely affect any lien, mortgage or security interest securing such
indebtedness or any rights of Lender against any guarantor, surety or other
party primarily or secondarily liable for such indebtedness.

 

 

FIRST COMMUNITY BANCORP

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 4.8

 

First Community Bancorp

August 4, 2005

 

NOTE:  In providing this Schedule, neither First Community Bancorp (the
“Company”) nor Pacific Western National Bank (“PWB”) is hereby admitting that
the litigation described on this Schedule would, if adversely determined, have a
material and adverse effect on the assets, financial condition, continued
operations or business of PWB or the Company on a consolidated basis.

 

On June 8, 2004, the Company was served with an amended complaint naming First
Community and PWB as defendants in a class action lawsuit filed in Los Angeles
Superior Court pending as Case No. BC310846. We are named as defendants in our
capacity as alleged successors to First Charter Bank, N.A., which the Company
acquired in October 2001. A former officer of First Charter Bank, who left First
Charter in May of 1997, is also named as a defendant.

 

On April 18, 2005, the plaintiffs filed the second amended class action
complaint. The second amended complaint alleges that a former officer of First
Charter Bank who later became a principal of Four Star Financial Services, LLC
(“Four Star”), an affiliate of 900 Capital Services, Inc. (“900 Capital”),
improperly induced several First Charter customers to invest in 900 Capital or
affiliates of 900 Capital and further alleges that Four Star, 900 Capital and
some of their affiliated entities perpetuated their fraud upon investors through
various First Charter accounts with First Charter’s purported knowing
participation in and/or willful ignorance of the scheme. The key allegations
against First Charter in the second amended complaint date back to the mid-1990s
and the second amended complaint alleges several counts for relief including
aiding and abetting, conspiracy, fraud, breach of fiduciary duty, relief
pursuant to the California Business and Professions Code, negligence and relief
under the California Securities Act stemming from an alleged fraudulent scheme
and sale of securities issued by 900 Capital and Four Star. In disclosures
provided to the parties, plaintiffs have asserted that the named plaintiffs have
suffered losses well in excess of $3.85 million, and plaintiffs have asserted
that “losses to the class total many tens of millions of dollars.” While we
understand that the plaintiffs intend to seek to certify a class for purposes of
pursuing a class action, a class has not yet been certified and no motion for
class certification has been filed.

 

At this stage of litigation, we do not believe it is feasible to accurately
assess the likely outcome, the timing of its resolution, or whether it would
have a material adverse effect on the Company’s consolidated financial position,
results of operations or cash flows.

 

--------------------------------------------------------------------------------